      Case 1:19-cv-00240-DMT-CRH Document 13 Filed 05/14/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dana Grindeland,                    )
                                    )    ORDER FOR STATUS
              Plaintiff,            )    CONFERENCE
                                    )
        vs.                         )
                                    )
Mike Larson Consulting, Ltd. and    )
Flatirons Resources, LLC,           )
                                    )    Case No. 1:19-cv-240
              Defendants.           )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on November 10, 2020, at 11:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 14th day of May, 2020.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
